

EXHIBIT 10.1


This EMPLOYMENT AGREEMENT (this “Agreement”) is made this 10th day of August,
2006, by and between MTM Technologies, Inc., a New York corporation (the
“Company”), and Steven Stringer (the “Executive”).


WHEREAS, the parties entered into an Employment Agreement, dated October 1, 2004
(as amended, the “Original Agreement”).


WHEREAS, the parties hereto wish to enter into a new employment agreement to
employ the Executive as the President and Chief Operating Officer of the Company
and to set forth the terms and conditions of such employment.


NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:


1.    Employment Period.    


The Company hereby employs the Executive, and the Executive agrees to serve the
Company, under the terms of this Agreement for a term (the “Initial Term”)
commencing as of the date of this Agreement (the “Commencement Date”) and ending
on December 31, 2009 (the “Initial Term Date”). Notwithstanding the foregoing,
the Executive’s employment hereunder may be earlier terminated, subject to
Section 4 hereof. On the Initial Term Date and each anniversary date thereof
following the Initial Term Date, the term of this Agreement shall automatically
be extended for an additional period of twelve (12) months provided, however,
that either party hereto may elect not to extend this Agreement by giving
written notice to the other party at least twelve (12) months prior to the
Initial Term Date or any subsequent anniversary date thereof. The Initial Term
and any renewal periods thereafter, until the termination of the Executive’s
employment hereunder, shall be referred to herein as the “Employment Period.”


2.    Duties and Status.    


The Company hereby engages the Executive as the President and Chief Operating
Officer of the Company on the terms and conditions set forth in this Agreement.
During the Employment Period, the Executive shall report directly to the
Company’s Chief Executive Officer and exercise such authority, perform such
executive duties and functions and discharge such executive responsibilities as
are reasonably associated with the Executive’s position, consistent with the
responsibilities assigned to officers of companies comparable to the Company,
commensurate with the authority vested in the Executive pursuant to this
Agreement and consistent with the By-laws of the Company. The Executive will
render such business and professional services in the performance of his duties,
consistent with the Executive’s position within the Company, as shall reasonably
be assigned to him by the Company’s Chief Executive Officer. During the
Employment Period, the Executive shall devote substantially all of his business
time and his full skill and efforts to the business of the Company.


3.    Compensation; Benefits and Expenses.    


(a)   Salary. Subject to this Section 3(a), during the Employment Period, the
Company shall pay to the Executive, as compensation for the performance of his
duties and obligations under this Agreement, a base salary at the rate of
$335,000 per annum, payable in
 
 
 

--------------------------------------------------------------------------------

 
 
arrears not less frequently than monthly in accordance with the normal payroll
practices of the Company. The Executive’s base salary shall be subject to review
each year for possible increase by the Board in its sole discretion, but in no
event shall such base salary be decreased from its then existing level during
the Employment Period.


(b)   Bonus. During the Employment Period, in addition to the base salary
payable to the Executive hereunder, the Executive shall also be eligible to
receive, as additional compensation, an annual bonus equal to seventy-five
percent (75%) of his base salary as set forth in Section 3(a) hereof (the
“Annual Bonus”). Such bonus shall be payable (x) sixty-seven percent (67%) in
cash (the “Cash Portion”) and (y) thirty-three percent (33%) in common stock
issued under the Company’s equity incentive plans (the “Stock Portion”). The
parties agree that the Stock Portion shall be satisfied through the delivery of
25,000 shares of common stock. Notwithstanding the foregoing, the number of
shares issued as part of the Stock Portion will, if necessary, be adjusted
downward to limit the Total Value (as defined below) of the bonus paid in any
year to the amount of Executive’s base salary as set forth in Section 3(a)
hereof. As used herein “Total Value” shall mean the value of the Cash Portion
plus the value of the Stock Portion, where the value of the Stock Portion is
determined using the closing price of the Company’s common stock on the original
date is issuance of such shares. Such bonus will be subject to achievement of
performance targets agreed to by the Board, or the Compensation Committee
thereof, and the Executive, and shall be consistent with the targets set for the
management bonus plan of the Company in effect from time to time for senior
executives, if any. All shares of common stock issued as part of the Stock
Portion will be subject to a one year lock-up agreement.


(c)   Stock Options. The Executive shall be entitled to receive awards under any
stock option or equity based incentive compensation plan or arrangement adopted
by the Company during the Employment Period for which senior executives are
eligible. The level of the Executive’s participation in any such plan or
arrangement shall be determined in the sole discretion of the Board and the
Compensation Committee. Concurrently with the execution of this Agreement, the
Company shall grant to the Executive an option to purchase 107,000 shares of
common stock on the terms set forth on Exhibit C attached hereto and 20,000
restricted stock units on the terms set forth on Exhibit D attached hereto. The
exercise price for such options shall be the greater of the closing price of the
Company’s common stock on (x) August 10, 2006, or (y) the second full trading
day following the release of the Company’s earnings for the fiscal quarter ended
June 30, 2006.


(d)   Vacation and Sick Leave. The Executive shall be entitled to four (4) weeks
paid vacation time per calendar year and such paid sick leave as is in
accordance with the normal Company policies and practices in effect from time to
time for senior executives; provided, however , that no more than two weeks of
such vacation time may be used consecutively, and provided, further, that any
accrued but unused vacation time and paid sick leave remaining at the end of
each calendar year shall be forfeited.


(e)   Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all of the employee benefit plans, programs and
arrangements of the Company in effect during the Employment Period which are
generally available to the most senior executives of the Company (including,
without limitation, 401(k) and group medical insurance plans), subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans, programs and arrangements.


(f)   Expenses. In addition to any amounts payable to the Executive pursuant to
this Section 3, the Company shall reimburse the Executive upon production of
accounts and vouchers
 
 
2

--------------------------------------------------------------------------------

 
 
or other reasonable evidence of payment by the Executive, all in accordance with
the Company’s regular procedures in effect from time to time, all reasonable and
ordinary expenses as shall have been incurred by him in the performance of his
duties hereunder.


4.    Termination of Employment.    


(a)   Termination for Cause. The Company may terminate the Executive’s
employment hereunder for cause. For purposes of this Agreement and subject to
the Executive’s opportunity to cure as provided in Section 4(c) hereof, the
Company shall have “cause” to terminate the Executive’s employment hereunder if
such termination shall be the result of:


(i)    the Executive’s failure to comply in any material manner with the
reasonable policies and rules of the Company or the directives of the Board; or


(ii)   the Executive’s performance of any material act of fraud or dishonesty in
connection with the performance of his duties hereunder; or


(iii)   the Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder; or


(iv)   the Executive’s conviction for, or plea of nolo contendere to, a felony
or misdemeanor resulting in a jail sentence or any crime involving moral
turpitude; or


(v)   any material breach by the Executive of the obligations set forth below in
Section 7.


(b)   Termination for Good Reason. The Executive shall have the right at any
time to terminate his employment with the Company for any reason. For purposes
of this Agreement and subject to the Company’s opportunity to cure as provided
in Section 4(c) hereof, the Executive shall have “good reason” to terminate his
employment hereunder if such termination shall be the result of:


(i)    a reduction by the Company of the Executive’s base salary; or


(ii)   a material diminution during the Employment Period in the Executive’s
duties or responsibilities, as set forth in Section 2 hereof; or


(iii)   the relocation, without the Executive’s prior written consent, of the
Executive’s principal work location beyond 50 miles from its current location.


(c)   Notice and Opportunity to Cure. Notwithstanding the provisions of Sections
4(a) and 4(b) hereof, it shall be a condition precedent to the Company’s right
to terminate the Executive’s employment for “cause” and the Executive’s right to
terminate his employment for “good reason” that (1) the party seeking the
termination shall first have given the other party written notice stating with
reasonable specificity the reason for the termination (“breach”) and (2) if such
breach is susceptible of cure or remedy, a period of thirty days from and after
the giving of such notice shall have elapsed without the breaching party having
effectively cured or remedied such breach during such 30-day period, unless such
breach cannot be cured or remedied within thirty days, in which case the period
for remedy or cure shall be extended for a reasonable time (not to exceed an
additional thirty days) provided the breaching party has made and continues to
make a diligent effort to effect such remedy or cure. Notwithstanding anything
to the
 
 
3

--------------------------------------------------------------------------------

 
 
contrary contained herein, the right to cure set forth in this Section 4(c)
shall not apply if there are habitual or repeated breaches by either party.


(d)   Termination Upon Death or Permanent and Total Disability. The Employment
Period shall be terminated by the death of the Executive. The Employment Period
may be terminated by the Board if the Executive shall be rendered incapable of
performing his duties to the Company by reason of any medically determined
physical or mental impairment for a period of either (i) six (6) or more
consecutive months from the first date of the Executive’s absence due to the
disability or (ii) nine (9) months during any eighteen (18) month period (a
“Permanent and Total Disability”). If the Employment Period is terminated by
reason of Permanent and Total Disability of the Executive, the Company shall
give 30 days’ advance written notice to that effect to the Executive. Until the
effective date of the termination as a result of a Permanent and Total
Disability, the Company shall continue to pay to the Executive the compensation
set forth in Section 3 hereof; provided, however, that to the extent that the
Executive receives payments pursuant to any disability insurance policy for
which the Company pays the premium, the Company may deduct the amounts received
by the Executive pursuant to that policy from the compensation payable to him.


5.    Consequences of Termination.    


(a)   Without Cause or for Good Reason.    In the event of a termination of the
Executive’s employment during the Employment Period by the Company other than
for “cause” (as provided for in Section 4(a) hereof) or by the Executive for
“good reason” (as provided for in Section 4(b) hereof) or as a result of death
or Permanent and Total Disability (as provided for in Section 4(d) hereof), the
Company shall provide to the Executive (or his legal representative) (i) the
rights, payments and benefits payable at such times as set forth herein, and
(ii) a release and waiver of claims in favor of the Executive, substantially in
the form attached hereto as Exhibit A, as consideration for the execution and
non-revocation by the Executive of a release agreement in favor of the Company
and its shareholders and their respective directors, officers and employees,
substantially in the form attached hereto as Exhibit B:


(i)    Salary.    A continuance of his salary at one hundred percent (100%) of
his then current base salary, as a severance payment, for a period equal to the
greater of (i) one (1) year from the date of termination of the Executive’s
employment or (ii) the period ending on the last day of the Initial Term (the
“Severance Period”). Any payments pursuant to this Section 5(a)(i) shall be in
lieu of any other severance benefits to which the Executive is entitled pursuant
to any other severance plans, programs, arrangements, or policies of the
Company.


(ii)   Options and Equity Incentives.    The impact of the Executive’s
termination of employment on the stock options or other equity incentives held
by the Executive (including, without limitation, the maximum period that any
such option or other equity incentive shall remain exercisable) shall be
governed by the applicable equity incentive plan and agreement. Notwithstanding
the foregoing, any stock options or other equity incentives granted to the
Executive on or after the Commencement Date shall provide that, upon termination
of the Executive’s employment by the Company other than for “cause” (as provided
for in Section 4(a) hereof) or by the Executive for “good reason” (as provided
for in Section 4(b) hereof), any unvested shares subject to such options or
other equity incentives shall become fully vested and immediately exercisable in
connection with such termination.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)    Other Benefits.    During the Severance Period, the Executive will be
entitled to a continuance of coverage under all health, life, disability and
similar employee benefit plans and programs of the Company on the same basis as
the Executive was entitled to participate immediately prior to the commencement
of the Severance Period, provided that the Executive’s continued participation
is possible under the general terms and provisions of such plans and programs.
In the event that the Executive’s participation in any such plan or program is
barred for any reason, the Company shall arrange to provide the Executive with
benefits substantially similar to those which the Executive would otherwise have
been entitled to receive under such plans and programs from which his continued
participation is barred; provided, however, that the aggregate cost of providing
benefits to the Executive pursuant to this Section 5(a)(iii) shall not be
materially increased as a result of providing such alternative coverage. In the
event that the Executive is covered under substitute benefit plans of another
employer prior to the expiration of the Severance Period, the Company will no
longer be obligated to continue the respective coverages provided for in this
Section 5(a)(iii).


(b)   Other Termination of Employment.    In the event that the Executive’s
employment with the Company is terminated during the Employment Period by the
Company for “cause” (as provided for in Section 4(a) hereof), or by the
Executive other than for “good reason” (as provided for in Section 4(b) hereof),
the Company shall pay the Executive (or his legal representative) any earned but
unpaid salary amounts and any unreimbursed expenses through the Executive’s
final date of employment with the Company, and the Company shall have no further
obligations to the Executive, except under the plans, programs and arrangements
described in Section 3(e) hereof in accordance with the terms of such plans.


(c)  Withholding of Taxes.    All payments required to be made by the Company to
the Executive under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation.


(d)   No Other Obligations.    The benefits payable to the Executive under this
Agreement are not in lieu of any benefits payable under any employee benefit
plan, program or arrangement of the Company, except as provided specifically
herein, and upon termination, the Executive will receive such benefits or
payments, if any, as he may be entitled to receive pursuant to the terms of such
plans, programs and arrangements. Except for the obligations of the Company
provided by this Agreement (including, without limitation, pursuant to the
preceding sentence hereof), the Company shall have no further obligations to the
Executive upon his termination of employment.


(e)   Reduction for “Parachute Payments”.    Notwithstanding anything in this
Agreement to the contrary, any amounts payable hereunder to the Executive in
connection with a change in control, as well as any other “parachute payments,”
as such term is defined under Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), payable under any other plans, agreements or policies
of the Company, shall be reduced to the extent necessary to assure that the
Executive does not become subject to the excess parachute payment excise tax
under Section 4999 of the Code and the Company does not lose all or part of its
compensation deduction for such payments.


6.    Indemnity.    


The Company shall, during his employment with the Company and thereafter,
indemnify
 
 
5

--------------------------------------------------------------------------------

 
 
the Executive to the fullest extent permitted by law and by its Certificate of
Incorporation and By-laws and shall assure that the Executive is covered by the
Company’s directors’ and officers’ insurance policies and any other insurance
policies that protect employees, as in effect from time to time.


7.    Restrictive Covenants.    


(a)   Proprietary Information.    


(i)    The Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the business or
financial affairs of the Company or any of the Company’s Affiliates is and shall
be the exclusive property of the Company or the Company’s Affiliates. Such
information and know-how shall include, but not be limited to, inventions,
products, processes, methods, techniques, formulas, compositions, compounds,
projects, developments, plans, research data, clinical data, financial data,
personnel data, computer programs, and customer and supplier lists
(collectively, “Proprietary Information.”). Except in connection with, and on a
basis consistent with, the performance of his duties hereunder, the Executive
shall not disclose any Proprietary Information to others outside the Company or
the Company’s Affiliates or use the same for any unauthorized purposes without
written approval by the Board, either during or after the Employment Period.


(ii)   The Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings,
customer lists, customer solicitations or other written, photographic, or other
tangible material containing Proprietary Information, whether created by the
Executive or others, which shall come into his custody or possession, shall be
and are the exclusive property of the Company or the Company’s Affiliates to be
used by the Executive only in the performance of his duties for the Company. The
Executive agrees to deliver to the Company upon the expiration of the Employment
Period such material containing Proprietary Information.


(iii)   The Executive agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (i) and
(ii) above, also extends to such types of information, know-how, records and
tangible property of customers of the Company or the Company’s Affiliates or
suppliers to the Company or the Company’s Affiliates or other third parties who
may have disclosed or entrusted the same to the Company or the Company’s
Affiliates or to the Executive in the course of the Company’s business.


(iv)   Notwithstanding the foregoing, such Proprietary Information shall not
include information which (A) is or becomes generally available or known to the
public, other than as a result of any disclosure by the Executive in violation
hereof; or (B) is or becomes available to the Executive on a non-confidential
basis from any source other than the Company, other than any such source that
the Executive knows is prohibited by a legal, contractual, or fiduciary
obligation to the Company from disclosing such information.


(v)    Other than in connection with any requirements pursuant to applicable
“whistleblower” statutes, in the event that the Executive is requested pursuant
to, or becomes compelled by, any applicable law, regulation, or legal process to
disclose any Proprietary Information, the Executive shall provide the Company
with prompt written
 
 
6

--------------------------------------------------------------------------------

 
 
notice thereof so that the Company may seek a protective order or other
appropriate remedy or, in the Company’s sole and absolute discretion, waive
compliance with the terms hereof. In the event that no such protective order or
other remedy is obtained, or the Company waives compliance with the terms
hereof, the Executive shall furnish only that portion of such Proprietary
Information which the Executive is advised by counsel is legally required. The
Executive will cooperate with the Company, at the Company’s sole cost and
expense, in its efforts to obtain reliable assurance that confidential treatment
will be accorded such Proprietary Information.


(b)   Developments.    


(i)    The Executive shall make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by the Executive or under his direction or
jointly with others during the Employment Period, whether or not during normal
working hours or on the premises of the Company or the Company’s Affiliates
(collectively, “Developments”).


(ii)   The Executive agrees to assign and does hereby assign to the Company (or
any entity designated by the Company) all his right, title and interest in and
to all Developments and all related patents, patent applications, copyrights and
copyright applications. The Executive also hereby waives all claims to moral
rights in any Developments.


(iii)   Notwithstanding anything to the contrary contained herein, the
provisions of Sections 7(b)(i) and 7(b)(ii) hereof shall not apply to
Developments which consist of products (and not of services) which do not relate
to the present or planned business or research and development of the Company or
the Company’s Affiliates and which are made and conceived by the Executive not
during normal working hours, not on the premises of the Company or the Company’s
Affiliates and not using the tools, devices, equipment or personnel of the
Company or the Company’s Affiliates or Proprietary Information.


(iv)   The Executive agrees to cooperate fully with the Company or the Company’s
Affiliates, both during and after the Employment Period, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to Developments. The Executive
shall sign all papers, including, without limitation, copyright applications,
patent applications, declarations, oaths, formal assignments, assignment of
priority rights, and powers of attorney, which the Company or the Company’s
Affiliates may deem reasonably necessary or desirable in order to protect their
rights and interests in any Development.


(c)   Other Agreements.    The Executive represents that his performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement, other than agreements with the Company’s Affiliates,
(i) to keep in confidence proprietary information, knowledge or data acquired by
him in confidence or in trust prior to his employment with the Company, (ii) to
refrain from competing, directly or indirectly, with the business of his
previous employer or any other party, and (iii) to refrain from soliciting the
employment of any employees of his previous employer or any other party.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)   Non-Competition and Non-Solicitation.    During the Executive’s employment
hereunder and for a period of: (i) two (2) years thereafter upon the Executive’s
termination of employment by giving notice of non-renewal as set forth in
Section 1 hereto, (ii) one (1) year thereafter upon the Company’s termination of
the Executive’s employment by giving notice of non-renewal as set forth in
Section 1 hereto, or (iii) two (2) years thereafter upon termination of
employment by either the Executive or the Company for any reason other than
those set forth in (i) and (ii), without the prior written consent of the
Company, the Executive shall not engage (whether as an employee, consultant,
director or independent contractor) in any Business Activities on behalf of any
person, firm or corporation, and the Executive shall not acquire any financial
interest (except for equity interests in publicly-held companies that will not
be significant and that, in any event, will not exceed five percent (5%) of
equity of that company) in any entity which engages in Business Activities
within 200 miles of any of the Company’s offices in operation on the
Commencement Date and within 100 miles of any office of the Company established
after the Commencement Date. During the period that the above noncompetition
restriction applies, the Executive shall not, without the written consent of the
Company: (i) solicit any employee of the Company or any of the Company’s
Affiliates to terminate his employment, or (ii) solicit any customers, partners,
resellers, vendors or suppliers of the Company on behalf of any individual or
entity other than the Company or its Affiliates. As used herein, the term
“Business Activities” shall mean conduct of business as a computer and
communications technology management and/or consulting business providing
information technology networking and data center services, including secure
access, voice over internet protocol (“VOIP”), storage, security, messaging
solutions, network and mainframe connectivity consulting, remote network
monitoring and management, network and system diagnostics, product maintenance
and support, training, and product procurement solutions


(e)   Enforcement.    The Company shall be entitled to seek a restraining order
or injunction in any court of competent jurisdiction to prevent any continuation
of any violation of the provisions of this Section 7.


(f)   Affiliates.    For purposes hereof, the Company’s Affiliates shall mean
any individual or entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with the
Company. For purposes of this definition, “control” means the power to direct
the management and policies of another, whether through the ownership of voting
securities, by contract or otherwise.


8.    Notice.    


All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given, if delivered in
person against written receipt therefor, or by overnight courier, or sent by
express, registered or certified mail, postage prepaid, addressed as follows:
 
If to the Executive:   Steven Stringer
20 Crooked Mile Rd.
Westport, CT 06880
 
If to the Company:  MTM Technologies, Inc.
1200 High Ridge Road
Stamford, CT 06905
Attn: General Counsel
 
 
8

--------------------------------------------------------------------------------

 
 
Either party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.


9.    Dispute Resolution; Mediation and Arbitration.    


Except as specifically provided herein, any dispute or controversy arising under
or in connection with this Agreement shall be, upon the demand of either party,
subject to a non-binding mediation proceeding before a mediator on the panel of
the CPR Institute for Dispute Resolution, such mediator to be agreed upon by the
parties. If a mediator is not agreed upon or if mediation is not successful, the
matter shall be settled exclusively by arbitration, conducted before a single
arbitrator mutually selected by the parties, in the State of New York, in
accordance with the rules of the American Arbitration Association then in
effect. If the parties are unable to agree on a single arbitrator, each party
shall select an arbitrator and the two arbitrators selected by the parties shall
select a third arbitrator. If three arbitrators are selected, they shall act by
majority vote. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Each party shall bear their own costs and expenses of any
such mediation or arbitration proceeding and shall split evenly any common
costs; provided, however, that if the dispute concerns the issue of termination
for “cause” or resignation for “good reason,” the non-prevailing party shall pay
for all of the prevailing party’s costs and expenses, including legal fees
relating to such mediation or arbitration proceeding.


10.   Waiver of Breach.    


Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of the
Executive or of the Company.


11.   Non-Assignment; Successors.    


Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided , however , that (i) this Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Company upon any sale of all
or substantially all of the Company’s assets, or upon any merger, consolidation
or reorganization of the Company with or into any other corporation, all as
though such successors and assigns of the Company and their respective
successors and assigns were the Company; and (ii) this Agreement shall inure to
the benefit of and be binding upon the heirs, assigns or designees of the
Executive to the extent of any payments due to them hereunder. As used in this
Agreement, the term “Company” shall be deemed to refer to any such successor or
assign of the Company referred to in the preceding sentence.


12.   Severability.    


To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


13.   Counterparts.    


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
 
 
9

--------------------------------------------------------------------------------

 
 
14.   Governing Law.    


This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of New York, without giving effect to the choice of law
principles thereof.


15.   Entire Agreement.    


This Agreement constitutes the entire agreement by the Company and the Executive
with respect to the subject matter hereof and except as specifically provided
herein, supersedes and terminates any and all prior agreements or understandings
between the Executive and the Company, with respect to the subject matter
hereof, including the Original Agreement, whether written or oral; provided that
the foregoing shall not apply to any stock option agreements and restricted
stock unit agreements between the Company and the Executive which agreements
shall continue in full force and effect. This Agreement may be amended or
modified only by a written instrument executed by the Executive and the Company.
 
 
[SIGNATURES ON NEXT PAGE]
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of August
10, 2006.
 

 
/s/ Steven Stringer
 
Steven Stringer
 
 
MTM TECHNOLOGIES, INC.
 
 
By:
/s/ Francis J. Alfano  
Print Name: Francis J. Alfano
 
Print Title: Chief Executive Officer

 
 
11

--------------------------------------------------------------------------------

 


Exhibit A


RELEASE OF CLAIMS AND COVENANT NOT TO SUE




This RELEASE OF CLAIMS AND COVENANT NOT TO SUE is executed and delivered by MTM
Technologies, Inc., a New York corporation (the “Company”), to Steven Stringer
(the “Executive”).


Pursuant to the provisions of Section 5(a) of the employment agreement between
the Company and the Executive dated August __, 2006 (the “Employment Agreement”)
the Company hereby agrees as follows:


The Company and its affiliates release and forever discharge the Executive from,
and covenant not to sue or proceed against the Executive on the basis of, any
and all past or present causes of action, suits, agreements or other claims
which the Company or its affiliates have against the Executive upon or by reason
of any matter, cause or thing whatsoever, including, but not limited to, any
matters arising out of his employment by the Company and the cessation of said
employment. This release shall not, however, constitute a waiver of any of the
Company’s rights under the Employment Agreement. The Company hereby covenants
that it has not transferred or assigned to any person or entity any of the
claims that are subject to this release and covenant.


This RELEASE OF CLAIMS AND COVENANT NOT TO SUE is executed by the Company and
delivered to the Executive on ___________, 20___

 
MTM TECHNOLOGIES, INC.
 
 
By:
    Print Name:      Print Title:   

 
 
 

--------------------------------------------------------------------------------

 


Exhibit B


RELEASE AGREEMENT


This RELEASE AGREEMENT (the “Agreement”) is made as of _________________  ,
20___ by and between MTM Technologies, Inc., a New York corporation (the “
Company”), and Steven Stringer (the “Executive”).


Recitals:


A.   The Company and the Executive are parties to an Employment Agreement dated
August __, 2006 (the “Employment Agreement”). Capitalized terms that are not
otherwise defined herein shall have the meanings ascribed to such terms in the
Employment Agreement.
 
B.    Effective as of ____________, 20__ (the “Separation Date”), the
Executive’s employment with the Company was or will be terminated.


C.    The Company is not obligated to pay the Executive any additional
compensation or benefits other than that which has been earned as of the
Executive’s Separation Date and other than that which is set forth in the
Employment Agreement. This Agreement is the Release Agreement referenced in the
Employment Agreement and the payment of the severance benefits set forth in the
Employment Agreement is conditioned upon the execution and delivery by the
Executive of this Agreement.


Agreement:


NOW, THEREFORE, in return for good and valuable consideration and in
consideration of the premises and the mutual promises made hereafter, the
Executive and the Company agree as follows:


1.    Employment Agreement.    Subject to the terms and conditions of the
Employment Agreement; (a) the Company agrees to pay the Executive the severance
payments and to otherwise comply with the provisions of the Employment
Agreement, as the case may be, and (b) the Executive agrees to comply with the
restrictive covenants in Section 7 of the Employment Agreement and to otherwise
comply with the provisions of the Employment Agreement.


2.    Acknowledgment.    The Executive and the Company acknowledge that the
amounts to be paid pursuant to the Employment Agreement are in excess of any
earned wages or benefits due and owing the Executive through his Separation
Date.


3.    Release.    In exchange for the good and valuable consideration set forth
in Section 1 of this Agreement, the Executive, on behalf of himself, his heirs,
executors and assigns, releases, waives and discharges any and all manner of
action, causes of action, claims, rights, charges, suits, damages, debts,
demands, obligations, attorneys’ fees, or any and all other liabilities or
claims of whatsoever nature, whether in law or in equity, known or unknown,
including, but not limited to, any claim and/or claim of damages or other relief
for tort, breach of contract, personal injury, negligence, age discrimination
under The Age Discrimination In Employment Act of 1967, any alleged violation of
the Civil Rights Acts of 1964 and 1991, the
 
 
 

--------------------------------------------------------------------------------

 

Equal Pay Act of 1963, the Rehabilitation Act of 1973, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, any employment discrimination prohibited by other
federal, state or local laws, including, but not limited to, sex, race, national
origin, marital status, age, handicap, height, weight, or religious
discrimination, and any other claims for unlawful employment practices which the
Executive has claimed or may claim or could claim in any local, state or federal
forum, against the Company, its shareholders and their respective directors,
officers, employees, successors and assigns, affiliates and all others, as a
result of the Executive’s employment at, and separation of employment from, the
Company; provided that , the Executive and the Company retain the right to
enforce this Agreement and the provisions of Section 5(a) of the Employment
Agreement. The Executive hereby covenants that he has not transferred or
assigned to any person or entity any of the claims that are subject to this
release and covenant.


4.    Irrevocable Bar.    The parties intend that this Agreement will
irrevocably bar any action or claim whatsoever by the Executive against the
Company for any resultant injuries or damages, whether known or unknown,
sustained or to be sustained, as a result of any of the Company’s acts,
omissions and conduct having occurred up to the present date, including, but not
limited to, the Executive’s employment with the Company and the termination of
that employment, other than those concerning this Agreement and the provisions
of Section 5(a) of the Employment Agreement.


5.    Rights or Claims Arising After the Date Hereof.    The Executive and the
Company understand that the Executive is not waiving rights or claims that may
arise as a result of any act, omission or conduct of the Company occurring after
the date this Agreement is executed.


6.    Review of Agreement.    The Executive understands and agrees that he has
read this Agreement carefully and understands all of its terms.


7.    Advice to Consult Attorney.    The Executive understands and agrees that
he is advised to consult with an attorney prior to executing this Agreement.


8.    Period within which to Consider Agreement.    The Executive understands
and agrees that he has been given 21 days (or more) within which to consider
this Agreement.


9.    Revocation.    The Executive understands and agrees that he may revoke
this Agreement for a period of seven (7) calendar days following the execution
of this Agreement. Neither this Agreement nor the Company’s obligations under
Section 5(a) of the Employment Agreement shall be effective until this
revocation period has expired (at which time such obligations shall be
effective, retroactive to the time contemplated in the Employment Agreement).
Without limiting the generality of the foregoing, the provisions of Section 7 of
the Employment Agreement (relative to restrictive covenants) shall not be
terminated or otherwise affected by any revocation of this Agreement. The
Executive understands that any revocation, to be effective, must be in writing
and received, within seven (7) days of execution of this Agreement, by the
Company at its principal executive offices.


10.   Voluntary Action; No Reliance.    In agreeing to sign this Agreement, the
Executive is doing so completely voluntarily and agrees that he has not relied
on any oral statements or explanations made by the Company or its
representatives.


11.   Nondisclosure.    Both parties agree not to disclose the terms of this
Agreement
 
 
 

--------------------------------------------------------------------------------

 

to any third party, except as is required by law, or as is necessary for
purposes of securing counsel from either parties’ attorneys or accountants.


12.   No Disparaging Statements.    The Executive and the Company agree not to
make any disparaging statements about the other.


13.   Full Accord and Satisfaction.    This Agreement is in full accord and
satisfaction and compromise of the claims of the Executive and the Company and
is not to be construed as an admission of liability on the part of the Company.


14.   Miscellaneous.    The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof. This Agreement maybe executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument, and shall bind and shall
inure to the benefit of the parties hereto, and their respective successors and
assigns. Copies (photostatic, facsimile or otherwise) of this Agreement and
signatures hereto shall be deemed to be originals and may be relied on to the
same extent as the manually-signed originals. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.


15.   Entire Agreement, Modification.    This Agreement contains the entire
agreement between the Executive and the Company with respect to the subject
matter hereof. Any modification of this Agreement must be made in writing and
signed by the Executive and an officer specifically authorized to do so by the
Board of Directors of the Company.


[SIGNATURES ON NEXT PAGE]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.


Witness:
 

   
 
   
Steven Stringer
 
   
MTM TECHNOLOGIES, INC.
 
   
By:
      Print Name:        Print Title:   

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C


MTM TECHNOLOGIES, INC.
2004 EQUITY INCENTIVE PLAN


STOCK OPTION AWARD AGREEMENT


MTM Technologies, Inc., a New York corporation formerly known as
Micros-to-Mainframes, Inc. (the “Company”), pursuant to the
Micros-to-Mainframes, Inc. 2004 Equity Incentive Plan (the “Plan”), has granted
to Steven Stringer (the “Optionee”) a stock option (the “Option”) to purchase a
total of 107,000 shares (the “Shares”) of the common stock, par value $.01 per
share (the “Common Stock”), of the Company, at the exercise price of $[●] per
Share (the “Exercise Price”), on the terms and conditions set forth herein and,
in all respects, subject to the terms and conditions of the Plan. The date of
grant of the Option is August 10, 2006 (the “Date of Grant”). The Option is
intended to be an incentive stock option (“ISO”) within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”); provided,
however, to the extent that the aggregate fair market value of the Common Stock
with respect to which ISO’s are exercisable for the first time by Optionee
during any calendar year under all plans of the Company and its Parent and all
subsidiaries exceed $100,000, only that portion of the Option in excess of such
$100,000 limitation shall be treated as an option that does not qualify as an
ISO under the Code. Unless otherwise defined herein, capitalized terms defined
in the Plan shall have the same defined meanings herein.


1. Duration.


Subject to the earlier termination as provided herein or under the Plan, the
Option shall expire at the close of business on August 10, 2016 (the
“Termination Date”).


2. Written Notice of Exercise.


The Option may be exercised only by delivery to the General Counsel or Secretary
of the Company, the Company’s principal executive offices, of a written notice
of exercise substantially in the form described in section 8 hereof.


3. Anti-Dilution Provisions.


    (a) If there is any stock dividend, stock split, or combination of shares of
Common Stock, the number and amount of Shares then subject to the Option shall
be proportionately and appropriately adjusted as determined by the Committee,
whose determination shall be final, conclusive and binding upon Optionee and the
Company.


    (b) If there is any other change in the Common Stock, including a
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation, whether
or not the Company is the surviving corporation, an adjustment, if any, shall be
made in the Shares then subject to the Option as the Board or Committee may deem
equitable, and whose determination shall be final, conclusive and binding upon
Optionee and the Company. Failure of the Board or the Committee to provide for
an adjustment pursuant to this subparagraph prior to the effective date of any
Company action referred to herein shall be conclusive evidence that no
adjustment is required in consequence of such action.


 
 

--------------------------------------------------------------------------------

 

(c)  If the Company is merged into or consolidated with any other corporation
and the Company is not the surviving corporation, or if it sells all or
substantially all of its assets to any other corporation, then either (i) the
Company shall cause provisions to be made for the continuance of the Option
after such event, or for the substitution for the Option of an option covering
the number and class of securities which the Optionee would have been entitled
to receive in such merger or consolidation by virtue of such sale if the
Optionee has been the holder of record of a number of shares of Common Stock
equal to the number of Shares covered by the unexercised portion of the Option,
or (ii) the Company shall give to Optionee written notice of its election not to
cause such provision to be made and the Option shall become exercisable in full
(or, a the election of the Optionee, in part) at any time during a period of
forty-five (45) days, to be designated by the Company, ending not more than ten
(10) days prior to the effective date of the merger, consolidation or sale, in
which case the Option shall not be exercisable to any extent after the
expiration of such forty-five (45) day period. In no event, however, shall the
Option be exercisable after the Termination Date.


4. Investment Representation and Legend Certificates.


Optionee acknowledges and agrees that, for any period in which a registration
statement with respect to the Option and/or Shares under the Securities Act, is
not effective, Optionee shall hold the Option and will purchase and/or own the
Shares for investment and not for resale or distribution. The Company shall have
the right to place upon the face and/or reverse side of any stock certificate or
certificates evidencing the Shares such legend as the Committee may prescribe
for the purpose of preventing disposition of such Shares in violation of the
Securities Act.


5. Non-Transferability.


The Option shall not be transferable by Optionee other than by will or by the
laws of descent or distribution, and is exercisable during the lifetime of
Optionee only by Optionee. The terms of this agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of Optionee.


6. Certain Rights Not Conferred by Option.


Optionee shall not, by virtue of holding the Option, be entitled to any rights
of a shareholder in the Company.


7. Expenses.


The Company shall pay all original issue and transfer taxes with respect to the
issuance of the Shares pursuant hereto and all other fees and expenses
necessarily incurred by the Company in connection therewith.


8. Exercise of Options.


    (a) The Option shall become exercisable as follows:
(i) On the first anniversary of the Date of Grant, the Option shall become
exercisable to the extent of 26,750 Shares;
(ii) On the second anniversary of the Date of Grant, the Option shall become
exercisable to the extent of 26,750 Shares (in addition to any Shares made
exercisable pursuant to subparagraph (a)(i) of this section 8);


 
 

--------------------------------------------------------------------------------

 


(iii) On the third anniversary of the Date of Grant, the Option shall become
exercisable to the extent of 26,750 Shares (in addition to any Shares made
exercisable pursuant to subparagraphs (a)(i) and a(ii) of this Section 8); and
(iv) On the fourth anniversary of the Date of Grant, the Option shall become
exercisable to the extent of 26,750 Shares (in addition to any Shares made
exercisable pursuant to subparagraphs (a)(i), (a)(ii) and (a)(iii) of this
section 8).


    (b) Notwithstanding the exercisability schedule set forth in paragraph (a)
of this section 8, the Option shall become fully exercisable, and shall remain
exercisable up to and including the Termination Date in the event of either (i)
the termination of Optionee’s employment by the Company for any reason other
than termination by the Company for “cause” or (ii) termination of Optionee’s
employment by Optionee for “good reason” as such terms are defined in the
Employment Agreement, dated August 10 2006 (the “Employment Agreement”), between
the Company and Optionee, as in effect on the Date of Grant without giving
effect to any termination, amendment or modification of the Employment Agreement
after the Date of Grant that may affect the definitions of “cause” and/or “good
reason” contained in the Employment Agreement. If, as a result of such a
termination of employment event and to the extent applicable under the Code, the
Option no longer qualifies as an ISO, the Option (or such applicable portion)
shall be treated as an option that does not qualify as an ISO under the Code.


    (c) The Option shall be exercisable, in whole or part and from time to time,
by written notice of such exercise, delivered to the General Counsel or
Secretary of the Company, at the Company’s principal office by personal
delivery, against written receipt therefor, or by pre-paid, certified or
registered mail, return receipt requested. Such notice shall specify the number
of Shares for which the Option is being exercised (which number, if less than
all of the Shares then subject to exercise, shall be fifty (50) or an integral
multiple thereof) and shall be accompanied by payment of the full exercise price
for the Shares for which the Option is being exercised.


    (d) The form of payment of the Exercise Price for Shares purchased pursuant
to the Option shall consist of (i) cash, (ii) check (subject to collection),
(iii) by any of the methods enumerated in paragraphs (a), (b), (d) and/or (e) of
section 10.1 of the Plan or (iv) any combination of such methods of payment.


    (e) No Shares shall be delivered upon exercise of the Option until all laws,
rules and regulations which the Committee may deem applicable have been complied
with. If a registration statement under the Securities Act is not then in effect
with respect to the shares issuable upon such exercise, the Company may require
as a condition precedent that Optionee, upon exercising the Option, deliver to
the Company a written representation and undertaking, satisfactory in form and
substance to the Committee, that, among other things, Optionee is acquiring the
shares for her own account for investment and not with a view to the
distribution thereof.


    (f) Optionee shall not be considered a record holder of the Shares so
purchased for any purpose until the date on which Optionee is actually recorded
as the holder of such Shares in the records of the Company.


    (g) In the event of (x) Optionee’s termination for “cause” (as defined in
the Employment Agreement as in effect on the Date of Grant without giving effect
to any termination, amendment or modification of the Employment Agreement after
the Date of Grant that may affect the definition of “cause” contained in the
Employment Agreement), (y) Optionee’s voluntary termination of Optionee’s
employment with the Company other than for “good reason” (as
 
 
 

--------------------------------------------------------------------------------

 

defined in the Employment Agreement as in effect on the Date of Grant without
giving effect to any termination, amendment or modification of the Employment
Agreement after the Date of Grant that may affect the definition of “good
reason” contained in the Employment Agreement), or (z) Optionee’s death or
Disability, the exercisability of the Option shall be subject to the provisions
of section 5.7 of the Plan.


9. Acceptance of the Terms and Conditions of the Plan.
 
The acceptance by Optionee of this Stock Option Award Agreement and the Option
shall constitute the acceptance of and agreement to all of the terms and
conditions contained herein and in the Plan.




10. Continued Employment.


Nothing herein shall be deemed to create any employment or guaranty of continued
employment or limit in any way the Company’s right to terminate Optionee’s
employment at any time.


11. Early Disposition of Stock.


Optionee understands that if Optionee disposes of any Shares received under the
Option within two years after the Date of Grant or within one year after such
Shares were transferred to Optionee, Optionee may be treated for federal and
state income tax purposes as having received ordinary income at the time of such
disposition as determined in accordance with the Code and applicable state law.
Optionee hereby agrees to notify the Company in writing within thirty days after
the date of any such disposition. Optionee authorizes the Company to withhold
tax from Optionee’s current compensation with respect to any income recognized
as a result of any such disposition.


 
 

--------------------------------------------------------------------------------

 
 
 
MTM TECHNOLOGIES, INC.

 
By: ______________________
Name:
Title:


    

    OPTIONEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS STOCK OPTION AWARD
AGREEMENT, NOR IN THE PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL
CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.


    Optionee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that Optionee is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions thereof. Optionee has reviewed the Plan and this agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this agreement and fully understands all of the terms and provisions
of the Option and this agreement. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions rising under the Plan. Optionee further agrees to notify the Company
upon any change in the residence address indicated below.


Accepted and agreed
as of the Date of Grant:
 
By:
         
Name:
Steven Stringer
       
Address:
         

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D


MTM Technologies, Inc.
2004 Equity Incentive Plan
 
Restricted Stock Unit Award Agreement
 
MTM Technologies, Inc., a New York corporation formerly known as
Micros-to-Mainframes, Inc. (the “Company”), pursuant to Section 4.1(f) of the
Micros-to-Mainframes, Inc. 2004 Equity Incentive Plan (the “Plan”), has granted
to Steven Stringer (the “Grantee”) a total of 20,000 restricted stock units (the
“Units”) with respect to a total of 20,000 shares (the “Shares”) of the common
stock, par value $.001 per share (the “Common Stock”), of the Company, on the
terms and conditions set forth herein and, in all respects, subject to the terms
and conditions of the Plan. The date of grant of the Units is August 10, 2006
(the “Date of Grant”).
 
Unless otherwise defined herein, capitalized terms defined in the Plan shall
have the same defined meanings herein.
 
1.    Units.
 
The Units represent the Grantee’s right to receive the Shares on the vesting
date of the Units, subject to Grantee’s earlier forfeiture of the Units as
provided herein or under the Plan.
 
2.    Anti-Dilution Provisions.
 
(a)    If there is any stock dividend, stock split, or combination of shares of
Common Stock, the number and amount of Shares then subject to the Units shall be
proportionately and appropriately adjusted as determined by the Committee, whose
determination shall be final, conclusive and binding upon Grantee and the
Company.
 
(b)    If there is any other change in the Common Stock, including a
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation, whether
or not the Company is the surviving corporation, an adjustment, if any, shall be
made in the number and kind of shares that may be subject to the Units as the
Board or Committee may deem equitable, and whose determination shall be final,
conclusive and binding upon Grantee and the Company. Failure of the Board or the
Committee to provide for an adjustment pursuant to this Section 2(b) prior to
the effective date of any Company action referred to herein shall be conclusive
evidence that no adjustment is required in consequence of such action.
 
3.    Non-Transferability.
 
The Units shall not be transferable by Grantee other than by will or by the laws
of descent or distribution. The terms of this agreement shall be binding upon
Grantee’s executors, administrators, heirs, successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
4.    Certain Rights Not Conferred by Units.
 
Grantee shall not, by virtue of holding the Units, be entitled to any rights of
a shareholder of the Company, including the right to vote and to receive
dividends and other distributions with respect to the Shares subject to the
Units, until delivery to Grantee of certificates representing the Shares in
satisfaction of the Units.
 
5.    Expenses.
 
The Company shall pay all original issue and transfer taxes with respect to the
issuance of the Shares pursuant hereto and all other fees and expenses
necessarily incurred by the Company in connection therewith.
 
6. Vesting of Units.
 
(a)    Subject to Section 6(b) and 6(c), the Units shall vest as follows:
 
(i)  On the first anniversary of the Date of Grant, 5,000 Units shall vest;
(ii) On the second anniversary of the Date of Grant, 5,000 Units shall vest (in
addition to any Units vested pursuant to subparagraph (a)(i) of this section 6);
(iii) On the third anniversary of the Date of Grant, 5,000 Units shall vest (in
addition to any Units vested pursuant to subparagraphs (a)(i) and (a)(ii) of
this Section 6); and
(iv) On the fourth anniversary of the Date of Grant, 5,000 Units shall vest (in
addition to any Units vested pursuant to subparagraphs (a)(i), (a)(ii) and
(a)(iii) of this section 6).


(b)   Notwithstanding the vesting schedule set forth in paragraph (a) of this
Section 6, the Units shall vest in the event of either (i) the termination of
Grantee’s employment by the Company for any reason other than termination by the
Company for “cause” or (ii) termination of Grantee’s employment by Grantee for
“good reason,” as such terms are defined in the Employment Agreement, dated
August 10, 2006 (the “Employment Agreement”), between the Company and Grantee,
as in effect on the Date of Grant without giving effect to any termination,
amendment or modification of the Employment Agreement after the Date of Grant
that may affect the definitions of “cause” and/or “good reason” contained in the
Employment Agreement.
 
(c)    In the event of (x) Grantee’s termination for “cause” (as defined in the
Employment Agreement as in effect on the Date of Grant without giving effect to
any termination, amendment or modification of the Employment Agreement after the
Date of Grant that may affect the definition of “cause” contained in the
Employment Agreement), (y) Grantee’s voluntary termination of Grantee’s
employment other than for “good reason” (as defined in the Employment Agreement
as in effect on the Date of Grant without giving effect to any termination,
amendment or modification of the Employment Agreement after the Date of Grant
that may affect the definition of “good reason” contained in the Employment
Agreement) or (z) Grantee’s death or Disability, in each such case, Grantee
shall forfeit the Units upon termination or death or Disability, as the case may
be, if such event occurred prior to vesting of the Units.
 
7.    Delivery of Shares.
 
(a)    Upon vesting of the Units pursuant to Section 6 and subject to Section
7(b), the Company shall register the Shares subject to the Units in the name of
Grantee and shall deliver
 
 
 

--------------------------------------------------------------------------------

 

certificates for such Shares, free of all restrictions, except any restrictions
that may be imposed by law, to Grantee; provided that subject to applicable law,
including without limitation Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder, Grantee may elect to defer the
receipt of the Shares pursuant to procedures established by the Company;
provided that such Grantee deferral election will not result in adverse federal
income tax consequences to the Company.


(b)   The Company shall deliver no Shares pursuant to Section 7(a) until all
laws, rules and regulations which the Committee may deem applicable have been
complied with.
 
(c)    Grantee shall not be considered a record holder of the Shares for any
purpose until the date on which Grantee is actually recorded as the holder of
such Shares in the records of the Company.
 
8.    Acceptance of the Terms and Conditions of the Plan.
 
The acceptance by Grantee of this Restricted Stock Unit Award Agreement and the
Units shall constitute the acceptance of and agreement to all of the terms and
conditions contained herein and in the Plan.
 
9.    Continued Employment.
 
Nothing herein shall be deemed to create any employment or guaranty of continued
employment or limit in any way the Company’s right to terminate Grantee’s
employment at any time.
 
10.   Applicable Law.
 
The validity, construction, interpretation, administration and effect of this
Restricted Stock Unit Award Agreement, and of the rules, regulations and rights
under the Plan relating to this agreement, shall be governed by the substantive
laws, but not the choice of law rules, of the State of New York.
 
MTM Technologies, Inc.
 
 
By:
      Name:      Title:

 
GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK UNIT AWARD
AGREEMENT, NOR IN THE PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL
CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE COMPANY’S
RIGHT TO TERMINATE EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.
 
Grantee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that Grantee is familiar with the terms and
provisions thereof, and hereby accepts the Units subject to all of the terms and
provisions thereof. Grantee has reviewed
 
 
 

--------------------------------------------------------------------------------

 

the Plan and this agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this agreement and fully understands
all of the terms and provisions of the Units and this agreement. Grantee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan.
Grantee further agrees to notify the Company upon any change in the residence
address indicated below.
 
Accepted and agreed by Grantee
as of the Date of Grant:
 
By:
         
Name:
Steven Stringer
       
Address:
         

 